Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Nelson on 05/04/2021.
The claims have been amended as follows:
1. (Currently Amended) A system comprising: 
a liquid dispenser including;
an ejector unit; and
a flow channel unit having;
a liquid ejection valve to selectively allow flow of liquid to the ejector unit without temperature modification;
a cooling unit in series with a cooled liquid ejection valve to selectively allow flow of cooled liquid to the ejector unit; and
a heating unit in series with a flow rate adjusting valve to selectively allow flow of heated liquid to the ejector unit; and 
a control device including:
a transceiver to:

receive control information regarding control of the liquid dispenser
from the server; and
a controller configured to:
generate the operation information,
transmit the generated operation information to the server through the transceiver, and
control an operation of the liquid dispenser based on the control information received from the server,
wherein the controller controls and the heating unit based on the control information to adjust a flow rate and a temperature of the ejected liquid from the ejector unit,
wherein the operation information includes:
history information regarding usage history of the liquid dispenser, operating information of the flow channel unit, and ejection information of the liquid ejected from the liquid dispenser, wherein the operating information relates to operation status of the liquid ejection valve, the cooled liquid ejection valve, the flow rate adjusting valve, the cooling unit and the heating unit, 
wherein at least one of the history information or the ejection information includes information indicating respective aggregate amounts of ejected liquid by times within a prescribed period of at least one day, and

temperature modification, a flow of cooled liquid, or a flow of heated liquid.

2.    (Previously Presented) The system of claim 1, wherein the operation information further includes:
state information of the liquid dispenser.

3.    (Previously Presented) The system of claim 1, wherein the transceiver and the server exchange data through Wi-Fi® communications.

4.    (Previously Presented) The system of claim 1, wherein the server is a home network server that remotely controls a plurality of home appliances that includes the liquid dispenser.

5.    (Previously Presented) The system of claim 1, wherein the server generates the control information based on one or more of weather information received from outside the liquid dispenser, previously stored data information, or the operation information received from the transceiver, and transmits the generated control information to the transceiver.

6.    (Previously Presented) The system of claim 1, wherein the control information is information regarding control of one or more of:
an operation mode of the liquid dispenser,

an operation of the flow channel unit included in the liquid dispenser,
wherein the operation mode relates to adjusting at least one of a flow rate of the liquid dispenser, a cooling the liquid, a heating the liquid, or an opening and closing of one or more of the liquid ejection valve, the cooled liquid ejection valve, or the flow rate adjusting valve.

7.   (Previously Presented) The system of claim 1, wherein the controller controls an operation of the liquid dispenser and generates the operation information based on a result of controlling the operation of the liquid dispenser.

8.    (Previously Presented) The system of claim 1, wherein the controller sets an operation condition of the liquid dispenser based on the control information, and controls an operation of the liquid dispenser according to the set operation condition.

9. (Currently Amended) A liquid dispenser comprising: 
an inlet through which liquid is introduced into the liquid dispenser;
an ejector to output liquid out of the liquid dispenser;
a flow channel unit in a flow channel extending between the inlet and the ejector, the flow channel unit including:
a liquid ejection valve to selectively allow flow of liquid to the ejector without temperature modification,

a heating unit in series with a flow rate adjusting valve to selectively allow flow of heated liquid to the ejector; and
a controller configured to control an operation of the liquid dispenser by operating the inlet, the ejector, the liquid ejection valve, the cooled liquid ejection valve, the flow rate adjusting valve, the cooling unit, and the heating unit based on the control information to adjust a flow rate and a temperature of the ejected liquid outputted by the ejector,
wherein the controller is connected to a transceiver to transmit operation information regarding an operation of the liquid dispenser to a server provided separately from the controller and to receive control information regarding control of the liquid dispenser from the server; and
wherein the controller generates the operation information, transmits the generated operation information to the server through the transceiver, and controls the liquid dispenser based on the control information received from the server through the transceiver,
wherein the operation information includes:
	history information regarding a usage history of the liquid dispenser,
operating information of the flow channel unit, and
ejection information of liquid ejected from the liquid dispenser, wherein at least one of the history information or the ejection 
wherein the ejected liquid includes at least one of a flow of liquid without temperature modification, a flow of cooled liquid, or a flow of heated liquid.

10. (Previously Presented) The liquid dispenser of claim 9, wherein the controller sets an operation condition of the liquid dispenser based on the control information, and controls one or more of the inlet, the ejector, the liquid ejection valve, the cooled liquid ejection valve, the flow rate adjusting valve, the cooling unit, or the heating unit according to the set operation condition.

11. (Currently Amended) A control system of a liquid dispenser, the control system comprising:
a liquid dispenser to generate operation information regarding an operation of the liquid dispenser; and
a server to receive the operation information from the liquid dispenser, generate control information regarding control of the liquid dispenser based on the operation information, and transmit the control information to the liquid dispenser, 
wherein the liquid dispenser includes: 
an ejector unit;
a flow channel unit having:

a cooling unit in series with a cooled liquid ejection valve to selectively allow flow of cooled liquid to the ejector unit, and
a heating unit in series with a flow rate adjusting valve to selectively allow flow of heated liquid to the ejector unit; and
a controller configured to generate operation information regarding the operation of the liquid dispenser.
wherein to adjust a flow rate and a temperature of the ejected liquid from the ejector unit,
wherein the operation information includes:
history information regarding a usage history of the liquid dispenser,
operating information of the flow channel unit, and
ejection information of liquid ejected from the liquid dispenser,
wherein the operating information relates to an operation status of the liquid ejection valve, the cooled liquid ejection valve, the flow rate adjusting valve, the cooling unit and the heating unit,
wherein at least one of the history information or the ejection information includes information indicating respective aggregate amounts of ejected liquid by times within a prescribed period of at least one day, and


12. (Previously Presented) The control system of claim 11, wherein the operation information further includes state information of the liquid dispenser.

13.    (Previously Presented) The control system of claim 11, wherein the liquid dispenser and the server exchange data through Wi-Fi® communications.

14.    (Previously Presented) The control system of claim 11, wherein the server remotely controls a plurality of home appliances including the liquid dispenser through communication with the plurality of home appliances.

15.    (Previously Presented) The control system of claim 11, wherein the server generates the control information based on one or more of weather information received from outside the liquid dispenser, previously stored data information, or the operation information received from the transceiver, and transmits the generated control information to the liquid dispenser.

16.    (Previously Presented) The control system of claim 11, wherein the control information is information regarding control of one or more of:
an operation mode of the liquid dispenser,
an operation of the ejector unit included in the liquid dispenser, or


wherein the operation mode relates to at least one of adjusting a flow rate of the liquid dispenser, a cooling the liquid, a heating the liquid, or an opening and closing at least one of the liquid ejection valve, the cooled liquid ejection valve, or the flow rate adjusting valve.

17.    (Previously Presented) The control system of claim 11, wherein
the server determines a cooling liquid control temperature of the liquid dispenser based on weather information received from outside the liquid dispenser and previously stored data information, and generates the control information further according to the determined cooling liquid control temperature, and
the liquid dispenser operates according to the determined cooling liquid control temperature based on the control information.

18.   (Previously Presented) The control system of claim 11, wherein
temperature information about liquid introduced to the liquid dispenser is included in the operation information,
the server determines a cooling liquid control temperature of the liquid dispenser based on the temperature information about the liquid introduced to the liquid dispenser and generates the control information further according to the determined cooling liquid control temperature, and


19.    (Previously Presented) The control system of claim 11, wherein
the server determines a liquid ejection preference temperature of a user of the liquid dispenser based on a usage pattern and liquid ejection information included in the operation information, and generates the control information further according to the determined liquid ejection preference temperature, and
the liquid dispenser operates according to the liquid ejection preference temperature based on the control information.

20.    (Previously Presented) The control system of claim 19, wherein
the server receives a command signal regarding whether to perform an operation according to the control information of the liquid dispenser from an external user terminal and transmits the received command signal to the liquid dispenser, and
the liquid dispenser operates based on the control information according to the command signal,
wherein the external user terminal is configured to remotely control one or more devices communicating with the server.

The following is an examiner’s statement of reasons for allowance: The claims remain deemed as distinguished for reasons of record as detailed on pages 11-12 of 
The terminal disclaimer filed on 15 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,661,647 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The Examiners Amendment was made for purposes of overcoming the 35 U.S.C. 101 Rejection of record concerning the claim subject matter, taken as a whole, being ineligible. The claim amendments to independent claims 1, 9 and 11 concerning the controller “operating the inlet, the ejector, the liquid ejection valve, the cooled liquid ejection valve, the flow rate adjusting valve, the cooling unit, or and the heating unit based on the control information to adjust a flow rate and a temperature of the ejected liquid outputted by the ejector, are deemed to result in the claims, taken as a whole, as amounting to significantly more than the Judicial Exception, as presenting a specific combination of control features, as evaluated under Step 2B of the October 2019 Update to the Guidance for Evaluating Patent Eligibility. 
The amendments are supported by the Specification at paragraphs [0029 and 0061-0068].
The amendments to claims 1 and 9 also mitigate newly discovered 112 (b) issues concerning antecedent basis and inconsistent terminology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
JWD
05/05/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778